DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 11, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan et al (US20180063844A1) in view of HANNAN et al (US20200314659A1, PRO 62827460 Priority Date: Apr 01, 2019).

Regarding claim 1, Khoshnevisan’844 discloses a method (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086) comprising: 
generating an initial assignment (see, fig. 11, network entity assigns one or more of the channels to each of the groups, based on the evaluation, par 0100. Noted, re-evaluate assignment happened, so assignment of evaluation can be equated to initial assignment, par 0109), for a plurality of counties (see, counties as PAL geographic service areas, par 0076), of a logical channel obtained by a priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110) to a physical channel, considering a plurality of preferred channel assignments (see, channel assignments with incumbent protection and higher priority tier protection considerations, par 0110) of the users within each county (see, fig. 11, SAS allocates channels within and across tiers of incumbent licensees and PAL for counties according to evaluation result with incumbent protection and higher priority tier protection considerations, par 0074, 0084, 0100. Noted, method applies to incumbent protection consideration for intra-PAL channel assignment, and intra-pal considered as users within county, par 0110. Noted further, ASA network managers query the ASA controller for available ASA spectrum in a geographic region (county), par 0076 and 0084); 
executing a series of algorithms (see, optimization algorithms, par 0105), for each county within the county prioritization list (see, ASA network managers query the ASA controller for the available ASA spectrum in county, groups with more CBSDs or more traffic allocates higher priority during assignment, par 0076 and 0084. Noted, groups equated to list, groups with priority can be equated to prioritization list), to continue to assign the physical channels to comply with a set of requirements of the priority access license users (see, FIG. 11, ASA network managers query the ASA controller for available spectrum in county and optimization algorithms are used for channel assignment based on evaluation and reevaluation, par 0076, 0084, 0100, 0105-0106, 0109. Noted, incumbent protection considerations can be equated to set of requirements of priority access license users. Noted further, evaluation and re-evaluation can be equated to continue to assign the physical channels); and 
updating, for each priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110), a similarity metric (see, unfairness metric indicates how bad the selected channel is compared to the most preferable channel, par 0106) that measures a similarity between a desired physical channel assignment (see, preferable channel, par 0106) and an actual physical channel (see, selected channel, par 0106) assignment (see, find efficient and fair matching for one or more CBSDs by unfairness metric that indicates how bad the selected channel is compared to the most preferable channel, par 0092 and 0106. Noted, matching “efficient” if there exists no other matching such that W°j≦Wj*, therefore weight (metric) updated during this finding procedure, par 0106), wherein the metric is used during the continuation (see, evaluation and re-evaluation, par 0109) of the assignment of the physical channels (see, metric are used in evaluation and re-evaluation for channel assignment, par 0109).
Khoshnevisan’844 discloses all the claim limitations but fails to explicitly teach: generating a county prioritization list that prioritizes counties having challenges resulting from the initial assignment.

However HANNAN’659 from the same field of endeavor (see, fig. 2, shared spectra radio network planning system, par 0082) discloses: generating a county prioritization list (see, map of PSA (spectrum availability probability) in geographic region (county) of geographic regions, par 0025, 0058-0059) that prioritizes counties having challenges (see, shared spectrum available due to static and dynamic incumbent users, par 0037) resulting from the initial assignment (see, overlay spectrum availability probability upon a map of the geographic region to visually illustrate the probability, the probability affected by static and dynamic incumbent users, par 0037 and 0058-0059. Noted, initial assignment can be equated to initial result from IAP (Iterative Allocation Process), par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by HANNAN’659 into that of Khoshnevisan’844. The motivation would have been to model a radio network in a geographic region utilizing shared spectra (par 0004).

Regarding claim 2, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the initial assignment (see, fig. 11, network entity assigns one or more of the channels to each of the groups, based on the evaluation, par 0100. Noted, re-evaluate assignment happened, so assignment of evaluation can be equated to initial assignment, par 0109) generates.
Khoshnevisan’844 discloses all the claim limitations but fails to explicitly teach: 
a list of counties where the assignment satisfies a preferred configuration; and 
a list of counties where tradeoffs in some requirements from the priority access license users are necessary; 
wherein the lists are used to generate the county prioritization list.

However HANNAN’659 from the same field of endeavor (see, fig. 2, shared spectra radio network planning system, par 0082) discloses:
a list of counties (see, geographic regions with each geographic region comprises one larger geographic regions (county), par 0024-0025) where the assignment (see, number of radios, population data and map data per geographic region (county), par 0024-0026) satisfies a preferred configuration (see, fig. 1 block 102, obtain population data and map data for each geographic region (county) of geographic regions, and number of radios per geographic region that ensure satisfactory network capacity for end users, par 0025-0026. Noted, satisfactory network capacity for end users can be equated to preferred configuration, par 0026-0027); and 
a list of counties (see, spectrum availability of geographic region (county) of geographic regions, par 0025, 0031) where tradeoffs in some requirements (see, fair distribution of the interference margin by running Iterative Allocation Process (IAP), par 0038) from the priority access license users are necessary (see, generates spectrum availability over each of all geographic regions with fair distribution of the interference margin by running Iterative Allocation Process (IAP) with considering interference from PAL, par 0031, 0038 and 0046); 
wherein the lists (see, spectrum availability of geographic region (county) of geographic regions and number of radios, population data and map data per geographic region (county) of geographic regions, par 0024-0025, 0031) are used to generate the county prioritization list (see, generates map of PSA (spectrum availability probability) in geographic region (county) of geographic regions after statistically analysis spectrum availability of geographic region (county) utilizing number of radios, population data and map data per geographic region (county), par 0024-0025, 0031, 0058-0059).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by HANNAN’659 into that of Khoshnevisan’844. The motivation would have been to model a radio network in a geographic region utilizing shared spectra (par 0004).


Regarding claim 3, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the metric (see, unfairness metric, par 0106) is used to provide for inter-county (see, allocate channels within tier including Priority Access licensees (PALs) for counties, par 0074, 0076) fairness of the assignments by balancing the set of requirements (see, number of CBSDs in the groups and their traffic bandwidth requirements, par 0108) of the priority access license users across the plurality of counties (see, allocate channels within tiers including Priority Access licensees (PALs) for counties by unfairness metric for matching considering different requirements such as number of CBSDs in the groups, their traffic bandwidth requirements and transmission limitation imposed on the different groups due to interference, par 0074, 0076, 0104, 0106, 0108. Noted, metric Wj p=mini∈IWij denote the weight if CBSD group j chooses its most preferable channel).

Regarding claim 4, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), further comprising reevaluating the assignment of the physical channels in response to the metric being above or below a threshold (see, re-evaluate different assignments of remaining channels when metric Wi=mini∈j Wij is above threshold indicating the channel i is unusable, par 0109).

Regarding claim 5, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086).
Khoshnevisan’844 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of preferred channel assignments within each county correspond to preferences of the priority access license users within a specific county.

However HANNAN’659 from the same field of endeavor (see, fig. 2, shared spectra radio network planning system, par 0082) discloses: wherein the plurality of preferred channel assignments within each county (see, candidate geographic location for radios in the geographic region (county), abstract, par 0025) correspond to preferences of the priority access license users within a specific county (see, map of radio geographic locations (candidate geographic location) susceptible to having transmit power level on a move list can be generated for preference of PAL license, abstract, par 0033, 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by HANNAN’659 into that of Khoshnevisan’844. The motivation would have been to model a radio network in a geographic region utilizing shared spectra (par 0004).

Regarding claim 7, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein among the series of algorithms (see, optimization algorithms, par 0105), a first algorithm (see, Hungarian algorithm to solve the matching problem, par 0107) is used to verify whether there is an allocation of the physical channels (see, matching (or channel assignment), par 0106) that results in the set of requirements of each user to be met (see, evaluating transmission limitations for each pair of channel and group of wireless devices by weight Wij, determine bandwidth of the channels is unusable based on evaluation (according to weight above threshold) and re-evaluate by remove the unusable channel, par 0095, 0103, 0109. Noted, checking if weight above threshold can be equated to whether there is an allocation of the physical channels that results in the set of requirements of each user to be met, can be equated to transmission limitations par 0095, 0109) .

Regarding claim 8, Khoshnevisan’844 discloses the method of claim 7 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the first algorithm comprises: 
searching through the preferred channel assignments of the priority access license users within each county (see, find match by matching (or channel assignment) each of the I channels to one of the J CBSD groups with incumbent protection consideration for intra-PAL channel assignment, par 0106, 0110. Noted, within each county due to intra-PAL channel assignment, par 0076) to determine whether an assignment complying with the preferred channel assignments is possible (see, perform evaluation and reevaluation if weight above a threshold to determine if channel is unusable (therefore assignment complying with the preferred channel assignment is possible when weight is not above threshold), par 0109); 
selecting an assignment based on the similarity metric (see, matching metric to indicates how bad the selected channel is compared to the most preferable one, par 0106) to lessen an undesirability of the assignment (see, matching (or channel assignment) according to matching weight metric indicating how bad the selected channel is compared to the most preferable one, optimization algorithms used to minimize the sum of the weights, par 0105-0106. Noted, most preferable can be equated to desirability, and matching weight metric indicating how bad the selected channel is compared to the most preferable one can be equated to undesirability, minimize the weight metric can be equated to lessen an undesirability of the assignment), wherein the undesirability is determined by the priority access license users (see, method applies to incumbent protection consideration for intra-PAL channel assignment, par 0110); and 
presenting the assignment to the priority access license users (see, grant the use of resources to radio access services for competing users with incumbent protection consideration for intra-PAL channel assignment, par 0092-0093, 0110).

Regarding claim 11, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein among the series of algorithms (see, optimization algorithms, par 0105), a third algorithm (see, four algorithm indicated, par 0106) is used during the continuation of the assigning of the physical channels  (see, evaluate and re-evaluate the channel assignment (match), matching using different optimization algorithms, par 0100, 0105-0106 and 0109) in response to either: 
a failure to locate an assignment respecting an undesired channels list of the priority access license users and a contiguous channel requirement; or 
a failure (see, metric above threshold based on evaluation, par 0109) to execute an algorithm to verify whether there is an allocation of the physical channels that results in the set of requirements of each user to be met (see, re-evaluate channel assignment (matching) using one of multiple optimization algorithm for channel assignment when metric above threshold based on evaluation of channel assignment, par 0105-0106, 0109).

Regarding claim 14, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein among the series of algorithms (see, optimization algorithms, par 0105), a fourth algorithm (see, total 4 algorithms indicated, par 0105-0106) is used during the continuation of the assigning of the physical channels (see, evaluation and re-evaluation for channel assignment, par 0109) to avoid assigning bad channels (see, very unclean channel, par 0109) to the same types of users (see, remove channel from the channel assignment to group of CBSDs based on the metric evaluation, par 0109).


Regarding claim 16, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), performed by a spectrum access system (see, spectrum access system (SAS) evaluate an amount of transmission limitation for different assignments of channels to different groups of wireless devices that share bandwidth, par 0028).

Regarding claim 18, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the physical channel is used for transmission by a device of the user (see, assigning channels to different groups of users and UE co-existing in the same spectrum, par 0027-0028 and 0030).

Regarding claim 19, Khoshnevisan’844 discloses an apparatus (see, Fig. 7-8, ASA controller in multiple ASA networks with ASA network managers, par 0083, 0086) comprising: 
6at least one processor (see, fig. 7, ASA processor 704, par 0083); and 
at least one non-transitory memory (see, computer-readable medium, par 0121) including computer program code (see, instructions or code on a computer-readable medium, par 0121); wherein the at least one memory and the computer program code are configured to, with the at least one processor (see, fig. 7, ASA processor 704, par 0083), cause the apparatus at least to perform (see, functions may be stored on instructions or code on a computer-readable medium, par 0121): 
generate an initial assignment (see, fig. 11, network entity assigns one or more of the channels to each of the groups, based on the evaluation, par 0100. Noted, re-evaluate assignment happened, so assignment of evaluation can be equated to initial assignment, par 0109), for a plurality of counties (see, counties as PAL geographic service areas, par 0076), of a logical channel obtained by a priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110) to a physical channel, considering a plurality of preferred channel assignments (see, channel assignments with incumbent protection and higher priority tier protection considerations, par 0110) of the users within each county (see, fig. 11, SAS allocates channels within and across tiers of incumbent licensees and PAL for counties according to evaluation result with incumbent protection and higher priority tier protection considerations, par 0074, 0084, 0100. Noted, method applies to incumbent protection consideration for intra-PAL channel assignment, and intra-pal considered as users within county, par 0110. Noted further, ASA network managers query the ASA controller for available ASA spectrum in a geographic region (county), par 0076 and 0084); 
execute a series of algorithms (see, optimization algorithms, par 0105), for each county within the county prioritization list (see, ASA network managers query the ASA controller for the available ASA spectrum in county, groups with more CBSDs or more traffic allocates higher priority during assignment, par 0076 and 0084. Noted, groups equated to list, groups with priority can be equated to prioritization list), to continue to assign the physical channels to comply with a set of requirements of the priority access license users (see, FIG. 11, ASA network managers query the ASA controller for available spectrum in county and optimization algorithms are used for channel assignment based on evaluation and reevaluation, par 0076, 0084, 0100, 0105-0106, 0109. Noted, incumbent protection considerations can be equated to set of requirements of priority access license users. Noted further, evaluation and re-evaluation can be equated to continue to assign the physical channels); and 
update, for each priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110), a similarity metric (see, unfairness metric indicates how bad the selected channel is compared to the most preferable channel, par 0106) that measures a similarity between a desired physical channel assignment (see, preferable channel, par 0106) and an actual physical channel (see, selected channel, par 0106) assignment (see, find efficient and fair matching for one or more CBSDs by unfairness metric that indicates how bad the selected channel is compared to the most preferable channel, par 0092 and 0106. Noted, matching “efficient” if there exists no other matching such that W°j≦Wj*, therefore weight (metric) updated during this finding procedure, par 0106), wherein the metric is used during the continuation (see, evaluation and re-evaluation, par 0109) of the assignment of the physical channels (see, metric are used in evaluation and re-evaluation for channel assignment, par 0109).
Khoshnevisan’844 discloses all the claim limitations but fails to explicitly teach: generate a county prioritization list that prioritizes counties having challenges resulting from the initial assignment.

However HANNAN’659 from the same field of endeavor (see, fig. 2, shared spectra radio network planning system, par 0082) discloses: generate a county prioritization list (see, map of PSA (spectrum availability probability) in geographic region (county) of geographic regions, par 0025, 0058-0059) that prioritizes counties having challenges (see, shared spectrum available due to static and dynamic incumbent users, par 0037) resulting from the initial assignment (see, overlay spectrum availability probability upon a map of the geographic region to visually illustrate the probability, the probability affected by static and dynamic incumbent users, par 0037 and 0058-0059. Noted, initial assignment can be equated to initial result from IAP (Iterative Allocation Process), par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by HANNAN’659 into that of Khoshnevisan’844. The motivation would have been to model a radio network in a geographic region utilizing shared spectra (par 0004).


Regarding claim 20, Khoshnevisan’844 discloses a non-transitory program storage device readable by a machine (see, Fig. 7-8, ASA controller with processor and memory in multiple ASA networks with ASA network managers, par 0083 and 0086), tangibly embodying a program of instructions executable by the machine (see, functions stored by instructions or code on a computer-readable medium, par 0121) for performing operations, the operations comprising: 
generating an initial assignment (see, fig. 11, network entity assigns one or more of the channels to each of the groups, based on the evaluation, par 0100. Noted, re-evaluate assignment happened, so assignment of evaluation can be equated to initial assignment, par 0109), for a plurality of counties (see, counties as PAL geographic service areas, par 0076), of a logical channel obtained by a priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110) to a physical channel, considering a plurality of preferred channel assignments (see, channel assignments with incumbent protection and higher priority tier protection considerations, par 0110) of the users within each county (see, fig. 11, SAS allocates channels within and across tiers of incumbent licensees and PAL for counties according to evaluation result with incumbent protection and higher priority tier protection considerations, par 0074, 0084, 0100. Noted, method applies to incumbent protection consideration for intra-PAL channel assignment, and intra-pal considered as users within county, par 0110. Noted further, ASA network managers query the ASA controller for available ASA spectrum in a geographic region (county), par 0076 and 0084); 
executing a series of algorithms (see, optimization algorithms, par 0105), for each county within the county prioritization list (see, ASA network managers query the ASA controller for the available ASA spectrum in county, groups with more CBSDs or more traffic allocates higher priority during assignment, par 0076 and 0084. Noted, groups equated to list, groups with priority can be equated to prioritization list), to continue to assign the physical channels to comply with a set of requirements of the priority access license users (see, FIG. 11, ASA network managers query the ASA controller for available spectrum in county and optimization algorithms are used for channel assignment based on evaluation and reevaluation, par 0076, 0084, 0100, 0105-0106, 0109. Noted, incumbent protection considerations can be equated to set of requirements of priority access license users. Noted further, evaluation and re-evaluation can be equated to continue to assign the physical channels); and 
updating, for each priority access license user (Note, one or more Citizens Broadband Radio Service Devices (CBSDs) in PAL channel assignment, par 0092, 0106, 0110), a similarity metric (see, unfairness metric indicates how bad the selected channel is compared to the most preferable channel, par 0106) that measures a similarity between a desired physical channel assignment (see, preferable channel, par 0106) and an actual physical channel (see, selected channel, par 0106) assignment (see, find efficient and fair matching for one or more CBSDs by unfairness metric that indicates how bad the selected channel is compared to the most preferable channel, par 0092 and 0106. Noted, matching “efficient” if there exists no other matching such that W°j≦Wj*, therefore weight (metric) updated during this finding procedure, par 0106), wherein the metric is used during the continuation (see, evaluation and re-evaluation, par 0109) of the assignment of the physical channels (see, metric are used in evaluation and re-evaluation for channel assignment, par 0109).
Khoshnevisan’844 discloses all the claim limitations but fails to explicitly teach: generating a county prioritization list that prioritizes counties having challenges resulting from the initial assignment.

However HANNAN’659 from the same field of endeavor (see, fig. 2, shared spectra radio network planning system, par 0082) discloses: generating a county prioritization list (see, map of PSA (spectrum availability probability) in geographic region (county) of geographic regions, par 0025, 0058-0059) that prioritizes counties having challenges (see, shared spectrum available due to static and dynamic incumbent users, par 0037) resulting from the initial assignment (see, overlay spectrum availability probability upon a map of the geographic region to visually illustrate the probability, the probability affected by static and dynamic incumbent users, par 0037 and 0058-0059. Noted, initial assignment can be equated to initial result from IAP (Iterative Allocation Process), par 0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory program storage device as taught by HANNAN’659 into that of Khoshnevisan’844. The motivation would have been to model a radio network in a geographic region utilizing shared spectra (par 0004).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan’844 in view of HANNAN’659 as applied to claim 1 above and further in view of Liu et al (US20200236038A1, Priority Date: Jan 17, 2020).

Regarding claim 6, Khoshnevisan’844 modified by HANNAN’659 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), further comprising.
The combination of Khoshnevisan’844 and HANNAN’659 discloses all the claim limitations but fails to explicitly teach: adjusting any of the series of algorithms in response to a change in one or more allocation constraints.

However Liu’038 from the same field of endeavor (see, fig. 01a, electronic data transmission scheduling system with a computerized network 150 having a network topology, par 0079) discloses: adjusting any of the series of algorithms in response to a change in one or more allocation constraints (see, λ indicates calculated bandwidth allocation per network link for routable solutions,  execute computerized algorithm estλ if λ≥1 and computerized FPTAS based algorithm if both λlow>1 and λhigh<1, par 0090, 0175. Noted, λ corresponding to allocation constraint).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liu’038 into that of Khoshnevisan’844 modified by HANNAN’659. The motivation would have been to implement a faster variant of FAS based on FPTAS by only iterating the computation through controller nodes rather than through all nodes (par 0173).

Regarding claim 17, Khoshnevisan’844 modified by HANNAN’659 discloses the method of claim 6 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086).
The combination of Khoshnevisan’844 and HANNAN’659 discloses all the claim limitations but fails to explicitly teach: wherein a spectrum access system is configured to consider the one or more allocation constraints, and the one or more allocation constraints comprise one or more of: 
assigning channels for each priority access license user; 
allocating, to the extent possible, contiguous channels to priority access license users holding more than one channel license; 
avoiding, to the extent possible, assignment of known low quality channels; 
accommodating, to the extent possible, priority access license user preferred channels; or 
allowing, to the extent possible, for channels to be assigned across counties.

However Liu’038 from the same field of endeavor (see, fig. 01a, electronic data transmission scheduling system with a computerized network 150 having a network topology, par 0079) discloses: wherein a spectrum access system is configured to consider the one or more allocation constraints (see, reliability and bandwidth and delay requirements and configuration and network topology input, par 0065), and the one or more allocation constraints comprise one or more of: 
assigning channels for each priority access license user; 
allocating, to the extent possible, contiguous channels to priority access license users holding more than one channel license; 
avoiding, to the extent possible, assignment of known low quality channels (see, fig. 01b, data transmission reliability represents a probability that an electronic aggregator connects to computerized data transmission node and data transmission link failure probabilities, redo mapping (different link after remapping) when conditions are not met, par 0017, 0057-0058, 0065); 
accommodating, to the extent possible, priority access license user preferred channels; or 
allowing, to the extent possible, for channels to be assigned across counties (Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liu’038 into that of Khoshnevisan’844 modified by HANNAN’659. The motivation would have been to calculated bandwidth allocations by testing different combinations of data transmission links according to data transmission reliability representing data transmission link failure probabilities (par 0017).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan’844 in view of HANNAN’659 as applied to claim 1 above and further in view of Sheriff et al (US20210084658A1, Priority Date: Sept 12, 2019).

Regarding claim 9, Khoshnevisan’844 discloses the method of claim 1 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein among the series of algorithms (see, optimization algorithms, par 0105), a second algorithm (see, second algorithm of total 4 algorithms indicated, par 0105-0106) is used during the continuation of the assigning of the physical channels (see, second algorithm of total 4 algorithms indicated during evaluation and re-evaluate of channel assignment), and comprises: 
removing physical undesired channels of a priority access license user from the entirety 4of available physical channels (see, remove assignments of channels associated with the determined unusable bandwidth from the different groups of wireless devices with incumbent protection consideration for intra-PAL channel assignment, par 0109); and 
a contiguous portion of a spectrum (see, allocated to secondary user portions of spectrum not continuously used by an incumbent system, par 0075)
The combination of Khoshnevisan’844 and HANNAN’659 discloses all the claim limitations but fails to explicitly teach: assigning, if available, a contiguous portion of a spectrum to the priority access license user.

However Sheriff’658 from the same field of endeavor (see, fig. 1, CBRS network 100 includes Spectrum Access System (SAS) 100 to manage and control access to the CBRS network 100, par 0035) discloses: assigning, if available, a contiguous portion of a spectrum to the priority access license user (see, SON manager assign the channels from contiguous block of channels in the CBRS spectrum to a CBSD to improve channel utilization when CBSD requests channels for PAL user, par 0052, 0061).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sheriff’658 into that of Khoshnevisan’844 modified by HANNAN’659. The motivation would have been to improve channel utilization by each CBSD and each group of CBSD (par 0061).


Regarding claim 10, Khoshnevisan’844 discloses the method of claim 9 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the second algorithm (see, second algorithm of total 4 algorithms indicated, par 0105-0106) further comprises at least one of: 
truncating the physical undesired channels (see, remove some part of the bandwidth from channel assignment when some bandwidth of the channels is unusable based on the evaluation, par 0109); or 
selectively reducing the physical undesired channels of the priority access license users considering inter-county contiguity and the similarity metric (Noted, the examiner picks an option to reject).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan’844 in view of HANNAN’659 as applied to claim 1 above and further in view of Khoshnevisan et al (US20180376341A1).

Regarding claim 12, Khoshnevisan’844 discloses the method of claim 11 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the third algorithm (see, third algorithm indicated among optimization algorithms, par 0105-0106) comprises: removing, from a set of assignable channels, channels known by a spectrum access system to be of lower quality (remove some part of bandwidth which is very unclean from the bandwidth for channel assignment, par 0109).
The combination of Khoshnevisan’844 and HANNAN’659 discloses all the claim limitations but fails to explicitly teach: listing the priority access license users arranged from a user requesting a largest set of contiguous channels to the least; and allocating, based on the list, a set of contiguous channels.

However Khoshnevisan’341 from the same field of endeavor (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0099) discloses: listing the priority access license users arranged from a user requesting a largest set of contiguous channels to the least; and allocating, based on the list, a set of contiguous channels (Note, assigns channel block according to the maximum contiguous channel size to the channels with incumbent protection consideration for intra-PAL channel assignment and PAL operators, implied PAL user listed from a user requesting a largest set of contiguous channels to the least by virtue of assignment from first maximum contiguous channel size then second maximum contiguous channel size, par 0116, 0132 and 0137).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Khoshnevisan’341 into that of Khoshnevisan’844 modified by HANNAN’659. The motivation would have been to guarantee efficient and fair channel assignment (par 0110).

Regarding claim 13, Khoshnevisan’844 discloses the method of claim 12 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the third algorithm (see, third algorithm indicated among optimization algorithms, par 0105-0106), in response to a failure to generate a successful assignment (see, metric above threshold based on evaluation of channel assignment, par 0109), further comprises reducing the set of non-assignable channels, and re-executing the third algorithm (see, remove unusable channels and then re-evaluate the assignment, par 0109).

Regarding claim 15, Khoshnevisan’844 discloses the method of claim 14 (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0086), wherein the fourth algorithm (see, total 4 algorithms indicated among optimization algorithms, par 0105-0106) comprises: 
ordering the priority access license users randomly (Note, channel assigned such that at least one of the groups of wireless devices does not unfairly benefit from the assignment and based on at least one of a number of wireless devices in each of the groups during intra-PAL channel assignment, “at least one of” defined as any order, par 0100-0101, 0110-0111); 
assigning, based on the random ordering, the priority access license users a first assignable channel and subsequent channels (see, channel assigned based on at least one of a number of wireless devices in each of the groups during intra-PAL channel assignment, therefore channel assignment for channels according to each wireless devices, par 0100-0101, 0106, 0110-0111); 
removing the assigned channels from the list of assignable channels (see, network entity divide the rest of the bandwidth after channel assignment (therefore already assigned would not be assigned), par 0109); and 
repeating the assigning based on the random ordering (see, network entity divide the rest of the bandwidth between the CBSD groups base on at least one of a number of wireless devices in each of the groups during intra-PAL channel assignment, “at least one of” defined as any order, par 0100-0101, 0110-0111).
The combination of Khoshnevisan’844 and HANNAN’659 discloses all the claim limitations but fails to explicitly teach: assigning the priority access license users a first assignable channel and subsequent channels until a demanded consecutive channel is fulfilled. 

However Khoshnevisan’341 from the same field of endeavor (see, Fig. 7-8, multiple ASA networks with single or multiple ASA network managers connected to an ASA controller 802, par 0099) discloses: assigning the priority access license users a first assignable channel and subsequent channels until a demanded consecutive channel is fulfilled (see, network entity chooses channel locations that allow for as much of a contiguous channel as possible during intra-PAL channel assignment, par 0111, 0137).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Khoshnevisan’341 into that of Khoshnevisan’844 modified by HANNAN’659. The motivation would have been to guarantee efficient and fair channel assignment (par 0110).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wireless Innovation Forum (Requirements for Commercial Operation in the U.S. 3550-3700 MHz Citizens Broadband Radio Service Band, WINNF-15-S-0112, 3 Feb 2017, https://www.wirelessinnovation.org/assets/work_products/Specifications/winnf-15-s-0112-v2.0.0%20cbrs%20operational%20and%20functional%20requirements.pdf) discloses: SAS must [should] assign multiple channels held by the same Priority Access Licensee to contiguous channels in the same License Area, to the extent feasible, and to the extent indicated by the PAL holder and consistent with the other requirements of the SAS (page 6).

Beck et al (US 20200092731 A1, Priority Date: sept 11, 2019) discloses: Contiguous bandwidth—…the bandwidth of a channel is evaluated as a criteria in ranking candidate channels (par 0029), For each criteria, scoring may utilize a coarse or fine granularity. Different score values may be used for different categories or criteria. For example, a binary “low” or “high” score may be applicable for the adjacent band evaluation. A qualitative score, such as “low,” “medium,” or “high,” may be more applicable to the contiguous bandwidth category or criteria (par 0030), PAL—Priority Access Licenses are Tier II users of a CBRS that pay a fee for licensed access to a frequency band. PAL channels actively in use are not available to other PAL or GAA users and are not considered at block 302 as available channels for evaluation or ranking (par 0023).


  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473